EXHIBIT 10.9 OPTION AGREEMENT DATED JUNE 18, 2008 OPTION AGREEMENT THIS OPTION AGREEMENT (this "Agreement") is made and entered into as of this 18th day of June, 2008 (the “Effective Date”), by and between ADVANCED FIBERGLASS TECHNOLOGIES, INC., a Wisconsin corporation ("Buyer"), and M & W FIBERGLASS, LLC, a Wisconsin limited liability company (the "Company"). RECITALS WHEREAS, the Company owns (i) certain real estate, fixtures and improvements comprising approximately 14.263 acres of land and approximately 70,300 square feet of manufacturing and office space located at 4400 Commerce Drive, Wisconsin Rapids, Wisconsin, as more specifically described in Exhibit A attached hereto (the “Property”); WHEREAS, the Company and Buyer are Co-Borrowers under that certain Bond Agreement by and between the Company, Buyer, City of Wisconsin Rapids, Jamie L. Mancl, Jennifer Mancl, and Nekoosa Port Edwards State Bank (the “Bank”) dated February 28, 2007(the “Bond Agreement”); WHEREAS, the Company has agreed to grant an option to Buyer, and Buyer has agreed to acquire an option from the Company, for Buyer to purchase the Property from the Company on the terms and conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the mutual covenants set forth in this Agreement and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and Buyer agree as follows: ARTICLEI GRANT OF OPTION; OPTION FEE; PURCHASE PRICE Section1.1Grant of Option.Subject to the terms set forth in this Agreement, the Com­pany hereby grants to Buyer, and Buyer hereby accepts from the Company, an irrevocable and exclusive option to purchase the Property (the "Option") on the terms set forth in this Agreement. Section1.2Option Fee.The Company acknowledges its receipt from Buyer of the amount of Two Thousand Five Hundred Dollars ($2,500) in cash (the "Option Fee") as payment in full for the Option.Buyer acknowledges and agrees that the Option Fee shall be non-refundable to Buyer except as provided herein.If Buyer does not exercise the Option in accordance with
